Title: Peter Walsh to Thomas Jefferson, 10 October 1811
From: Walsh, Peter
To: Jefferson, Thomas


          
            
                  Sir 
                   
                     Cêtte 
                     10. October 1811
             Your much respected Letter of the 27th March has been just forwarded to me by Mr Warden from Paris. I am not unknown to you Sir as you Suppose, having had the honour of your acquaintance in New York in 1789., being then Established in Cadiz.        a disorder which I got in America obliged me to come to this Place and circumstances have made me remain in it, but it’s climate is changed much for the worse within these 30. or 40 years, which the Celebrated Doctor Fouquet attributes to the Earthquake of Lisbon and Calabria.   That Great Man
			 Died four years ago, as did during the Revolution all the other Physicians who were the chief Ornament of this renowned College, to which the present race is far inferior.
			    We however still possess the reputed Botanical Professor Mr Gouan, who often enquires for you. at the age of 76, he enjoys very good health and often reminds me of the Virginia Plants which your Neighbour Mr Joseph C. Cabell, when he was here, promised to send him.
                
		  Your order for Wine is duly noted, but our Vessels being for a long time excluded by the English from these Seas, obliges me to try the means of geting it Ship’t from Bordeaux, for which purpose I have written to Mr Lee our Consul there. You may be assured sir that nothing shall
			 be omitted by me
			 to have said wine Conveyed safely to you and of it’s being of the best quality, and that your’s and your Friends Commands shall be always carefully Complied with
            I am with great respect Your very obt hble Servt
                  Peter Walsh
          
          
             I beg leave to be remembered to Mr Cole
          
         